DETAILED ACTION
Applicant’s 11/23/2020 response to the previous 09/02/2020 Office action has been considered and entered.

This is the First Notice of Allowance of claims 1 and 21 as filed in Applicant’s response.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is n 01/30/2018 (20180130).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim to Provisional application number 62/623,587 filed on 01/30/2018 (20180130).

Response to Arguments
Applicant’s 11/23/2020 amendments to the ABSTRACT and arguments with respect to the objection set forth in section 7 of the previous 09/02/2020 Office action have been fully considered and are persuasive.  Accordingly said objection(s) has (have) been withdrawn. 
Applicant’s 11/23/2020 amendments to claim 1 and arguments with respect to the objections set forth in sections 9 and 10 of the previous 09/02/2020 Office action have been fully considered and are persuasive.  Accordingly said objection(s) has (have) been withdrawn. 

Applicant’s 11/23/2020 amendments to the claims and arguments with respect to the rejection(s) set forth in section(s) 15 of the previous 09/02/2020 Office action have been fully considered and are persuasive.  Accordingly said rejection(s) has (have) been withdrawn. 

All objections and rejections having been withdrawn, this application is now in condition for allowance.

Allowable Subject Matter
Claims 1 and 21 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
Regarding the independent claim(s), the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:  the closest prior art of US 6290151 B1 to Barker; Luke J. et al. (Barker) in view of US 6512992 B1 to Fowler; Clarence W. et al. (Fowler) fails to teach or render obvious a method for maintaining the alignment of an irrigation system having a plurality of connected spans supported by a first intermediate drive tower having a first drive wheel, a second intermediate drive tower having a second drive wheel, and a last regular drive unit (LRDU) tower, wherein the method comprises: receiving a first set of Global Positioning Satellite (GPS) location data and a second set of Real-Time Kinematics (RTK) error data; comparing the first set of GPS location data to a known geolocation; calculating RTK error correction data within a Base Station Module (BSM); transmitting RTK error correction data to the first intermediate drive tower, the second intermediate drive tower and the LRDU tower; receiving LRDU gyroscopic data at the LRDU tower; calculating the location of the LRDU tower using GPS data, the LRDU gyroscopic data and RTK error correction data; calculating a straight, center line between the center pivot and the LRDU tower; receiving first gyroscopic data at the first drive tower; 15DocuSign Envelope ID: 14A766E6-CE97-4E08-A7F5-8B21E9030697PATENTAttorney Docket No. 16635-82USU1calculating the first corrected location of the first intermediate drive tower using GPS data, the first gyroscopic data and RTK error correction data; calculating the distance between the first corrected location and the calculated center line; receiving second gyroscopic data at the second drive tower; calculating a second corrected location of the second intermediate drive tower using GPS data, the second gyroscopic data and RTK error correction data; calculating the distance between the second corrected location and the calculated center line; controlling the second drive wheel to reduce the distance 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.

This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (See MPEP § 1302.14 [R-07.2015] Latest Revision January 2018 [R-08.2017]).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching the state of the art at the time of the invention.  This prior art does not teach or render obvious the claimed invention for at least the reasons set forth above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20210319

/BEHRANG BADII/Primary Examiner, Art Unit 3665